UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 2/20/2020
 IN RE APPLICATION OF SHERVIN
 PISHEVAR FOR AN ORDER TO TAKE                                     1:19-mc-00503 (JGK) (SDA)
 DISCOVERY FOR USE IN FOREIGN
 PROCEEDINGS PURSUANT TO 28 U.S.C. §                               ORDER
 1782



STEWART D. AARON, United States Magistrate Judge:

       With regard to Respondent’s letter of February 18, 2020 (ECF No. 53) and Petitioner’s

letter of February 19, 2020 (which erroneously bears a date of January 19, 2020) (ECF No. 54), it

is hereby ORDERED, as follows:

       1. No later than February 27, 2020, each of Petitioner and Respondent shall submit a

           letter to the Court (not to exceed 3 pages), with citation to legal authority, addressing

           whether Exhibit 4 to Petitioner’s letter filed with the Court on February 14, 2020

           (which erroneously bears a date of January 14, 2020) (ECF No. 51 at 56-61) should be

           filed on the public docket.

       2. No later than February 27, 2020, Petitioner shall submit a letter to the Court (not to

           exceed 3 pages), with citation to legal authority, addressing the factual and legal basis

           upon which the Court may “strike” arguments made by counsel in open court during

           oral argument.

       3. Letters in response to the letters set forth in paragraphs 2 and 3 above (not to exceed

           3 pages) may be submitted no later than March 3, 2020.

       4. Petitioner’s request to file under seal some or all of Respondent’s February 18, 2020

           letter (see ECF No. 54 at 2) is DENIED. What is contained in paragraph 2 of
         Respondent’s letter (i.e., the part identified by Petitioner for redaction) sets forth

         what occurred in open Court. See Craig v. Harney, 331 U.S. 367, 374 (1947)(“What

         transpires in the court room is public property.”). In any event, the Court has no power

         to remove Respondent’s letter from the public record. See Gambale v. Deutsche Bank

         AG, 377 F.3d 133, 144 (2d Cir. 2004) (“[O]nce the genie is out of the bottle because

         [a] . . . document is in the public domain, the court has no power to remove it from

         that domain.”).

SO ORDERED.

DATED:        New York, New York
              February 20, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                              2
